Case 2:16-cv-07733-DMG-AS Document 132 Filed 04/21/20 Page 1 of 1 Page ID #:1110




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
        Case No.       2:16-CV-7733-DMG (AS)                               Date:    Tuesday, April 21, 2020
        Title          Century of Progress Productions v. Vivendi S.A., et al.




        Present: The Honorable                   Louise A. LaMothe, United States Magistrate Judge
                  Debbie Johnston (Not Present)                                       Waived
                           Deputy Clerk                                     Court Reporter / Recorder



        Proceedings:              TELEPHONIC CONFERENCE


                For Plaintiffs:       Bennett A. Bigman, Esq. and Stanton L. Stein, Esq.
                                      Russ August and Kabat

                For Defendants:       Not Present


        Court and counsel for Plaintiffs confer regarding the ongoing settlement discussions.
  Counsel waives the recording of this session.

  ///




                                                                                               00    :        15
                                                                   Initials of Preparer   dj
